DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “the beverage flow rate”, in lines 7-8, should be amended to recite --a beverage flow rate--, to avoid antecedent basis issues.
The recitation of “said gas nozzle(s), in line 14 of the claim, should be amended to recite --said gas expansion nozzle(s)--, to avoid antecedent basis issues.
The recitation of “the gas flow rate”, in line 14, should be amended to recite --a gas flow rate--, to avoid antecedent basis issues.
In claim 5:
The recitation of “iced edible product” should be amended to recite --edible ice product--, for grammatical purposes.


In claim 8:
The recitation of “iced edible product” should be amended to recite --edible ice product--, for grammatical purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim recites “the gas in its liquid state” and “for jetting gas”. First, it should be noted that “the gas” lacks proper antecedent basis. It is unclear whether infringement requires a specific gas (e.g. air, CO2 refrigerant, etc.), and it is further unclear whether the jetted gas is the same as the first recited gas. Moreover, “the gas in its liquid state” appears to be an oxymoron, since gas, by definition, cannot be in a liquid state. The scope of this limitation thus appears to raise written description issues as well as scope of enablement issues to the extent that Applicant is trying to claim a novel state of matter. To the extent that Applicant is trying to claim a particular refrigerating fluid phase change, Applicant is encouraged to amend the claim to clarify the subject matter. A review of the specification shows that the gas comprises CO-2, but it may also comprise other gases such as N2.1 Applicant is reminded that it is improper to import claim limitations from the specification into the claims when construing the claims under a broadest reasonable interpretation (BRI).2 For examination purposes, the aforementioned limitations will be construed as --a refrigerant in its liquid state-- and --for jetting the refrigerant gas--, respectively.
	As per claim 8, the claim recites “where the controller controls the beverage valve(s) and the gas flow regulator(s) according in order to create a desired texture(s) of the iced edible product consistently”. It is unclear how infringement of this limitation would occur, as the it appears to be incomplete. The limitation does not specify the conditions that are required to be met before the valve(s) and flow regulator(s) are controlled. In other words, “the controller controls [the components] according” to what parameters, variables, or conditions? For examination purposes, the aforementioned limitation will be simply construed as --where the controller controls the beverage valve(s) and the gas flow regulator(s) in order to create a desired texture(s) of the iced edible product consistently--.
	Claims 2-7 and 9-10 are rejected at least by virtue of their dependency.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art, when taken as a whole, neither anticipates or renders obvious the claimed invention as currently recited in at least claim 1. The closest prior art references are: Rubenstein (US 3543695 A), Mimran (US 20090016150 A1), and Fonte et al. (US 20210212337 A1), herein Fonte.
Rubenstein at best teaches an apparatus (see figure 1) for producing edible ice products comprising: a thermally insulated food grade material chamber (25); at least one gas expansion nozzle(s) (17), inserted in said thermally insulated chamber (see figures 1 and 2), for expanding a refrigerant (from the gas tank 33), and for jetting gas on the product (at 17), in said thermally insulated chamber (25); at least one gas flow regulator(s) (35).
However, Rubenstein fails to teach at least one atomizing beverage nozzle(s) inserted in said thermally insulated chamber for spraying beverage droplets into said thermally insulated chamber; at least one beverage valve(s), disposed between a beverage source and said atomizing beverage nozzle(s), for controlling a beverage flow rate into said chamber; the refrigerant being expanded from a liquid state to a gaseous state; the gas flow regulator(s) being disposed between a gas source and said gas expansion nozzle(s) for regulating the gas flow rate into said gas expansion nozzle(s); nor a controller for controlling said beverage valve(s) and said gas flow regulator(s); and wherein said controller controls said beverage valve(s) and said gas flow regulator(s) for ensuring that said sprayed beverage droplets meet the jetted gas for freezing said droplets for forming a texture controlled edible ice product in said thermally insulated chamber.
Mimran at best teaches an apparatus (see figure 6) for producing edible ice products comprising: a thermally insulated food grade material chamber (20), but fails to teach most features recited in the claim. Likewise, Fonte at best teaches an apparatus (see figure 6) for producing edible ice products comprising: a thermally insulated food grade material chamber (20), but fails to teach, inter alia, at least one atomizing beverage nozzle(s), at least one beverage valve(s), at least one gas expansion nozzle(s), at least one gas flow regulator(s); and a controller for controlling said beverage valve(s) and said gas flow regulator(s). Since there are no additional prior art references of record that would otherwise supplement or substitute the cited art, the claims are considered allowable over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See page 8 of the specification as filed on November 24, 2020.
        2 See MPEP § 2114.01 (II).